Exhibit 10.7

FIRST AMENDMENT


TO THE

JERSEY SHORE STATE BANK

AMENDMENT AND RESTATEMENT OF THE

DIRECTOR DEFERRED FEE AGREEMENT

DATED OCTOBER 1, 2004

FOR

 

--------------------------------------------------------------------------------

 

 

THIS FIRST AMENDMENT is adopted this ____ day of ________________, 2006,
effective as of January 1, 2005, by and between JERSEY SHORE STATE BANK, a
Pennsylvania-chartered commercial bank located in Jersey Shore, Pennsylvania
(the “Company”), and                                                  (the
“Director”).

The Company and the Director executed the Amendment and Restatement of the
Director Deferred Fee Agreement effective as of October 1, 2004 (the
“Agreement”).

The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:

Section 1.3 of the Agreement shall be deleted in its entirety and replaced by
the following:

1.3                                 “Change in Control” means a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as such change is defined in
Section 409A of the Code and regulations thereunder.

The following Section 1.14a shall be added to the Agreement immediately
following Section 1.14:

1.14a                     “Specified Employee” means a key employee (as defined
in Section 416(i) of the Code without regard to paragraph 5 thereof) of the
Company if any stock of the Company is publicly traded on an established
securities market or otherwise.

Section 1.16 of the Agreement shall be deleted in its entirety and replaced by
the following:

1.16                           “Termination of Service” means the termination of
the Director’s service with the Company for reasons other than death or
Disability. Whether a Termination of Service takes place is determined based on
the facts and circumstances surrounding the termination of the Director’s
service and whether the Company and the Director intended for the Director to
provide significant services for the Company following such termination.


--------------------------------------------------------------------------------




Section 4.1.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

4.1.2                        Payment of Benefit. The Company shall pay the
benefit to the Director in the form specified in Election Form C, commencing
within thirty (30) days of Termination of Service. If installment payments are
elected, the Company shall continue to credit interest to the Deferral Account
at a rate based on the yield on the 10 Year Treasury Note, compounded monthly,
using the average yield in effect for the month immediately prior to
commencement of benefit payments.

Section 4.3 of the Agreement shall be deleted in its entirety and replaced by
the following:

4.3                                 Upon the determination of the Director’s
Disability, prior to the Normal Benefit Age, the  Company shall pay to the
Director the benefit described in this Section 4.3 in lieu of any other benefit
under this Agreement.

The phrase “Unforeseeable Emergency” in Section 4.5 shall be revised in each
place it appears to read “Unforeseeable Financial Emergency.”

The following Sections 4.6, 4.7 and 4.8 shall be added to the Agreement
immediately following Section 4.5:

4.6                                 Restriction on Timing of Distributions.
Notwithstanding any provision of this Agreement to the contrary (without regard
to Section 5.3), if the Director is considered a Specified Employee at
Termination of Service under such procedures as established by the Company in
accordance with Section 409A of the Code, benefit distributions that are made by
reason of Termination of Service may not commence earlier than six (6) months
after the date of such Termination of Service. Therefore, in the event this
Section 4.6 is applicable to the Director, any distribution which would
otherwise be paid to the Director within the first six months following the
Termination of Service shall be accumulated and paid to the Director in a lump
sum on the first day of the seventh month following the Termination of Service.
All subsequent distributions shall be paid in the manner specified.

4.7                                 Distributions Upon Income Inclusion Under
Section 409A of the Code. Upon the inclusion of any amount into the Director’s
income as a result of the failure of this non-qualified deferred compensation
plan to comply with the requirements of Section 409A of the Code, to the extent
such tax liability can be covered by the Director’s Deferral Account balance or
Accrual Balance, a distribution shall be made as soon as is administratively
practicable following the discovery of the plan failure.

4.8                                 Change in Form or Timing of Distributions.
All changes in the form or timing of distributions hereunder must comply with
the following requirements. The changes:

(a)                                  may not accelerate the time or schedule of
any distribution, except as

2


--------------------------------------------------------------------------------




                                                provided in Section 409A of the
Code and the regulations thereunder;

(b)                                 must, for benefits distributable under
Sections 4.1, 4.2, 4.3 and 4.4, delay the commencement of distributions for a
minimum of five (5) years from the date the first distribution was originally
scheduled to be made;  and

(c)                                  must take effect not less than twelve (12)
months after the election is made.

Article 9 of the Agreement shall be deleted in its entirety and replaced by the
following:


ARTICLE 9
AMENDMENTS AND TERMINATION

9.1                                 Amendments. This Agreement may be amended
only by a written agreement signed by the Company and the Director. However, the
Company may unilaterally amend this Agreement to conform with written directives
to the Company from its auditors or banking regulators or to comply with
legislative changes or tax law, including without limitation Section 409A of the
Code and any and all Treasury regulations and guidance promulgated thereunder.

9.2                                 Plan Termination Generally. The Company may
unilaterally terminate this Agreement at any time. Except as provided in
Section 9.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 4 or Article 5.

9.3                                 Plan Terminations Under Section 409A.
Notwithstanding anything to the contrary in Section 9.2, if the Company
terminates this Agreement in the following circumstances:

(a)                                  Within thirty (30) days before, or twelve
(12) months after a change in the ownership or effective control of the Company,
or in the ownership of a substantial portion of the assets of the Company as
described in Section 409A(2)(A)(v) of the Code, provided that all distributions
are made no later than twelve (12) months following such termination of the
Agreement and further provided that all the Company’s arrangements which are
substantially similar to the Agreement are terminated so the Director and all
participants in the similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of the termination of the arrangements;

(b)                                 Upon the Company’s dissolution or with the
approval of a bankruptcy court provided that the amounts deferred under the
Agreement are included in the Director’s gross income in the latest of (i) the
calendar year in which the Agreement terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the distribution is administratively
practical; or

(c)                                  Upon the Company’s termination of this and
all other account balance plans (as referenced in Section 409A of the Code or
the regulations thereunder), provided that all distributions are made no earlier
than twelve (12) months and no later than

3


--------------------------------------------------------------------------------




                                                twenty-four (24) months
following such termination, and the Company does not adopt any new account
balance plans for a minimum of five (5) years following the date of such
termination;

the Company may distribute the Deferral Account balance, as shown on Exhibit D
of the Agreement, to the Director, in a lump sum subject to the above terms.

The following Section 9.4 shall be added to the Agreement immediately following
Section 9.3:

9.4                                Code Section 409A. Notwithstanding anything
herein to the contrary, the provisions of this Agreement are subject to the
conditions and provisions of Section 409A of the Code.              To the
extent any provision of the Agreement violates the provisions of Section 409A of
the Code, thereby potentially resulting in adverse tax consequences to the
Director, the Company and the Director shall negotiate, in good faith and to the
extent possible, to ameliorate or eliminate such potential adverse tax
consequences to the Director. In connection therewith, in the event the
provision of payments or benefits is accelerated, the Company or its successors
may take into account reasonable present value concepts in making any payments
or providing accelerated benefits hereunder.

The following Sections 10.11 and 10.12 shall be added to the Agreement
immediately following Section 10.10:

10.11                     Compliance with Section 409A. This Agreement shall at
all times be administered and the provisions of this Agreement shall be
interpreted consistent with the requirements of Section 409A of the Code and any
and all regulations thereunder, including such regulations as may be promulgated
after the Effective Date of this Agreement.

10.12                     Rescission. Any modification to the terms of this
Agreement that would inadvertently result in an additional tax liability on the
part of the Director, shall have no effect provided the change in the terms of
the plan is rescinded by the earlier of a date before the right is exercised (if
the change grants a discretionary right) and the last day of the calendar year
during which such change occurred.

IN WITNESS OF THE ABOVE, the Director and the Company hereby consent to this
First Amendment.

Director:

 

Jersey Shore State Bank

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title

 

 

 

4


--------------------------------------------------------------------------------




 

 

Jersey Shore State Bank

Director Deferred Fee Agreement

ELECTION FORM—Initial Election

 

AMENDED EXHIBIT C

JERSEY SHORE STATE BANK

DIRECTOR DEFERRED FEE AGREEMENT

ELECTION FORM

 

Benefit

 

Distribution of Benefit

 

 

Lump Sum
 (Initial)

 

Equal Monthly Installments for 60
months. (Initial)

§ 4.1.2—Normal Benefit Age

 

 

 

 

§ 4.2.2—Early Termination Benefit

 

 

 

 

§ 4.3.2—Disability Benefit

 

 

 

 

§ 4.4.2—Change in Control Benefit

 

 

 

 

Article 5—Death Benefit

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Received by the Plan Administrator this  ____  day of ________________ , 2 ____

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

5


--------------------------------------------------------------------------------